SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

300
CAF 14-00449
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF SHAMECKIA L. BLUE,
PETITIONER-RESPONDENT,

                     V                                            ORDER

DARRYL F. CALDWELL, RESPONDENT-APPELLANT,
AND LOVANA E. BYRD-MCGUIRE, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.

KELLY M. CORBETT, FAYETTEVILLE, FOR RESPONDENT-RESPONDENT.

LAURA ESTELA CARDONA, ATTORNEY FOR THE CHILDREN, SYRACUSE.


     Appeal from an order of the Supreme Court, Onondaga County
(Martha E. Mulroy, A.J.), entered February 27, 2014 in a proceeding
pursuant to Family Court Act article 6. The order settled the record
on appeal.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 20, 2015                       Frances E. Cafarell
                                                Clerk of the Court